DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending in this application.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/02/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of relevance of cited document(s) JP-2015-141681 on page 2 of the specification.

	Specification 

The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (U.S PreGrant Publication No. 2019/0113873 A1, hereinafter ‘Wakabayashi’) in view of Kikuchi (U.S PreGrant Publication No. 2017/0065203 A1, hereinafter ‘Kikuchi’).

With respect to claim 1, Wakabayashi teaches an image forming apparatus (i.e., image forming system 1, Fig. 2) comprising: 
a sensor (e.g., a detection sensor 33a, ¶0049, Fig. 3) configured to detect an original (e.g., configured to detect a printed matter/sheet, ¶0058);
a nonvolatile storage (e.g., a ROM 42, ¶0009, ¶0086) that includes a semiconductor area (e.g., including a content to be reprinted for recovery, ¶0011, ¶0014, ¶0086, ¶0109); and
e.g., a CPU 41, Fig. 7) configured to execute a setting for dividing the semiconductor area into a plurality of areas (e.g., dividing the content into a plurality of pieces, ¶0018), and
execute Trim processing on the divided areas while the image forming apparatus is in a standby state (e.g., perform cutting processing on the divided pieces while the image forming system is operational (e.g., not in a “jam state”), abstract, ¶0055,¶0094, ¶0103),
wherein the controller is configured to stop the Trim processing based on a detection of the original detected by the sensor while the Trim processing is executed (e.g., stop the cutting processing based on an error while the cutting processing is being performed, ¶0094, ¶0103, ¶0115), but fails to teach that said Trim processing is executed in response to passing of a predetermined time period.
However, in the same field of endeavor of cutting/trimming/cropping images, Kikuchi teaches: a trimming processing is executed in response to passing of a predetermined time period (Kikuchi: e.g., when a time is elapsed, a cutting (trimming) process is made, Fig. 18, ¶0173 - ¶0174).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Wakabayashi as taught by Kikuchi since Kikuchi suggested in Fig. 18 and ¶0173 - ¶0174 that such modification would timely set the cutting processing in order to keep other users wait less to use the image forming apparatus and achieve improvement in productivity.

With respect to claim 7, Wakabayashi in view of Kikuchi teaches the image forming apparatus according to claim 1, wherein the controller is configured to sequentially execute the Trim processing on the plurality of divided areas (Fig. 10A).

Wakabayashi: e.g., a job is ready to be instructed to start for the image forming processing, ¶0041).

With respect to claim 11, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

Claims 2, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Kikuchi and further in view of Kato et al. (U.S PreGrant Publication No. 2003/0044186 A1, hereinafter ‘Kato’).

With respect to claim 2, Wakabayashi teaches an image forming apparatus (i.e., image forming system 1, Fig. 2) comprising: 
a platen glass on which an original is placed (i.e., a platen glass on which a document is placed, ¶0040); 
a pressing member configured to press an original against the platen glass (e.g., an automatic document feeder 21 according to Fig. 1); 
a sensor (e.g., a detection sensor 33a, ¶0049, Fig. 3); 
a nonvolatile storage (e.g., a ROM 42, ¶0009, ¶0086) that includes a semiconductor area (e.g., including a content to be reprinted for recovery, ¶0011, ¶0014, ¶0086, ¶0109); and
a controller (e.g., a CPU 41, Fig. 7) configured to execute a setting for dividing the semiconductor area into a plurality of areas (e.g., dividing the content into a plurality of pieces, ¶0018), and 
execute Trim processing on the divided areas while the image forming apparatus is in a standby state (e.g., perform cutting processing on the divided pieces while the image forming system is operational (e.g., not in a “jam state”), abstract, ¶0055,¶0094, ¶0103), 
e.g., stop the cutting processing based on an error while the cutting processing is being performed, ¶0094, ¶0103, ¶0115); but fails to teach:
a) that said Trim processing is executed in response to passing of a predetermined time period; and
b) that said sensor is definitely a sensor configured to detect that the pressing member is apart from the platen glass; and that said stop is stop the Trim processing based on a detection that the pressing member is apart from the platen glass detected by the sensor.
However, with respect to above difference (a), Kikuchi teaches: a trimming processing is executed in response to passing of a predetermined time period (Kikuchi: e.g., when a time is elapsed, a cutting (trimming) process is made, Fig. 18, ¶0174).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Wakabayashi as taught by Kikuchi since Kikuchi suggested in Fig. 18 and ¶0173 - ¶0174 that such modification would timely set the cutting processing in order to keep other users wait less to use the image forming apparatus and achieve improvement in productivity.
Wakabayashi, modified by Kikuchi, fails to teach above difference (b).  However, the mentioned difference (b) are well known in the art as evidenced by Kato.  In particular, Kato teaches: a sensor configured to detect that the pressing member is apart from the platen glass (Kato: e.g., an open/close detecting means for detecting whether a stack cover is opened or closed, ¶0101); and stop the Trim processing based on a detection that the pressing member is apart from the platen glass detected by the sensor (e.g., when a stack cover is opened, the sheet bundle is stopped, said sheet bundle is indicating a position where a trimming process is performed, ¶0123, ¶0153).


With respect to claim 16, Wakabayashi in view of Kikuchi and further in view of Kato teaches the image forming apparatus according to claim 2, wherein the controller is configured to sequentially execute the Trim processing on the plurality of divided areas (Fig. 10A).

With respect to claim 17, Wakabayashi in view of Kikuchi and further in view of Kato teaches the image forming apparatus of claim 2, wherein the standby state is a state in which the image forming apparatus can execute a job (Wakabayashi: e.g., a job is ready to be instructed to start for the image forming processing, ¶0041; or Kato: e.g., where the standby state indicates that the job can be ready to be performed upon clearing the jam state, ¶0110).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Kikuchi and further in view of Mizude et al. (U.S PreGrant Publication No. 2017/0155792 A1, hereinafter ‘Mizude’).

With respect to claim 9, Wakabayashi in view of Kikuchi teaches the image forming apparatus of claim 1, but neither of them teaches further comprising a display that includes a screen, wherein when the Trim processing is started, the display is configured to display, on the screen, a screen that indicates that the Trim processing is being executed.
Mizude: e.g., upon pressing “multi-crop button” in screen 51 of Fig. 16A-16C, a message appears indicating statuses of the processing,  ¶0046 - ¶0048, ¶0168).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Wakabayashi in view of Kikuchi as taught by Mizude since Mizude suggested in ¶0046 - ¶0048 and Figs. 16A – 16C that such modification of displaying a status of a trim processing would inform the user that the trim processing is on process, finished, or failed in order to keep the user how the process are going to be. 

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Kikuchi and Mizude and further in view of Miyajima (U.S PreGrant Publication No. 2009/0237706 A1, hereinafter ‘Miyajima’).

With respect to claim 10, Wakabayashi in view of Kikuchi teaches the image forming apparatus according to claim 1, but neither of them teaches: further comprising 
a) a display that includes a screen, wherein the controller is configured to execute the Trim processing and 
b) a display on the screen is configured to be turned off in response to passing of the predetermined time period while the image forming apparatus is in the standby state.  
However, with respect to above difference (a), Mizude teaches: a display that includes a screen, wherein the controller is configured to execute the Trim processing (Mizude: e.g., a display that includes a screen 51, that when the multi-crop is selected and then started, execute the cropping processing, Fig. 16A – 16C, ¶0046 - ¶0048, ¶0168).

Wakabayashi in view of Kikuchi, modified by Mizude, fails to teach above difference (b).  However, Miyajima teaches: a display on the screen is configured to be turned off in response to passing of the predetermined time period while the image forming apparatus is in the standby state (Miyajima: e.g. when a predetermined standby time period elapses, at least a display and a backlight are stopped or turned off, ¶0051).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming apparatus of Wakabayashi in view of Kikuchi and further in view of Mizude as taught by Miyajima since Miyajima suggested ¶0051 that such modification would shift to a power saving mode in order to desirable minimize or reduce power consumption.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, Kikuchi and Kato and further in view of Mizude.

With respect to claim 18 (in which depends on claim 2), it's rejected for the similar reasons as those described in connection with claim 9.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, Kikuchi and Kato in view of Mizude and further in view of Miyajima.
.

Allowable Subject Matter

Claims 3 – 6 and 12 - 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 3, none of the cited references teaches the image forming apparatus according to claim 1, wherein the controller is - 23 -configured to stop the Trim processing by completing the Trim processing on a divided area on which the Trim processing is being executed among the plurality of divided areas, and by not executing the Trim processing on a divided area on which the Trim processing has not been executed among the plurality of divided areas.
Claims 4 – 6 are also objected because these depend on claim 3. 

With respect to claim 12, none of the cited references teaches the image forming apparatus according to claim 2, wherein the controller is configured to stop the Trim processing by completing the Trim processing on a divided area on which the Trim processing is being executed among the plurality of divided areas, and by not executing the Trim processing on a divided area on which the Trim processing has not been executed among the plurality of divided areas.
Claims 13 – 15 are also objected because these depend on claim 12. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Yoshie et al. (U.S PG Publication No. 2001/0019191 A1)1
Kanbayashi (U.S PG Publication No. 2016/0352936 A1)2
Iwase (U.S PG Publication No. 2016/0070510 A1)3

1This reference teaches when a door of a sheet cutter is opened, operations of a driving means of a sheet cutter is stopped.
2This reference teaches when a predetermined time (backlight lighting time) has passed since the user's last operation on a mobile terminal, the backlight of the first display device is turned off.
3This reference teaches a warning screen is displayed only for a fixed period, and switched to the original screen with a backlight turned off after an elapse of the fixed period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/               Primary Examiner, Art Unit 2674